 

Syne 05-102
Spout {Rev.5-15/33)

Case 6:21-cv-00027-ADA Document 17-3 Filed 07/64ling Nuamber 1803029263

Texas Franchise Tax Public information Report wi

To be filed by Corporations, Limited Liability Campanies (LLC), Limited Partnerships (LP),
Professional Associations (PA) and Financial institutions

a Teode 13196 Franchise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wi Taxpayer number @ Report year You have certain rights under Chapter 552 and 559,
Government Code, to review, request and correct information
312;016)/7)/3;)2)1,/ 8/3/19 210;119 we have on fle about you. Contact us at 1-800-252-1381.
Taxpayer name BCS SOFTWARE LLC sO Blacken circle if the mailing address has changed.
Malling address Secretary of State (505) file number oF
7808 ORISHA DR _ Comptroller file number
State ZIP code plus 4
oy AUSTIN ™ 78739 80302963
@ Blacken circle if there are currently no changes from previous year; if no information is displayed, complete the applicable information In Sections A, Band C.
Principal office
Principal place of business

 

 

 

   

address of each officer, director,

     

‘ector, Mem

You must report officer, director, mernber, general partner and manager information as of the date you complete this
Please sign below/ This report must be signed to satisfy franchise tax ae
ber,

SECTION A Name, title and

O ves | tem

© Yes

© YE | expiration

SECTIONB Enter information for each corporation, LLC, LP, PA or financial institution, if any, in which this entity owns an interest of 10 percent or more.

 

 

Name of owned (subsidiary) corporation, LLC, LP. PA ar financial institution State of formation Texas SOS file number, any | Percentage of ownership
Name of owned (subsidiary) corporation, LLC, LP, PA or financial institution State of formation Texas SOS file number, ifany | Percentage of ownership

 

SECTIONC Enter information for each corporation , LLC, LP, PA or financial institution, if any, that owns an interest of 10 percent or more in this entity.

 

Name of owned (parent) corporation, LLC, LP, PA or financial institution

 

State of formation

Texas SOS file number, ifany | Percentage of ovenership

 

 

 

 

Agent:

Registered agent and registered office currently on file (see instructions If you need to moke changes)

You must make a ting with the Secretary of State to change registered
agent, registered office or genendt partner information.

 

Office:

Chy

 

State 2 Code

 

 

 

The information on this form is required by Section 171.203 of the Tax Cade for each corporation, LLC, LP, PA or financial institution that files a Texas Franchise Tax Report. Use additional
sheets for Sections A, 8 and C, if necessary. The information wil be available for public inspection.

 

 

 

| declare that the Information in this document and any
baen matled to each person narned in this

 
 

is true and Correct to the best of my knowledge and betief, as of the date below, and that a copy of this report has
who sgn of , director, member, general partner or manager and who is not currently employed by this or a related corporation,

 

 

Title
GEN COUNSEL

Date Area code and phone number
4117/2019 (512) 865-7950

 

 

 

 

Seeer CO Msirstsitael ict mel iira rie Olt mOlitit

tea iF A nt

rN hk

i

hy i ih

A

 

 

 

 

 

 

 

VEE [OQ | PiRIN_D | O
' |
VOUT

 

8

6EO069989TTEL
